Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 04/19/2021. Claims 1-3, 5-17, 19 have been amended. Claims 4, 18, 20-21 have been canceled. Claims 1-3, 5-17, 19 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crum (U.S. Patent App. Pub. No. US 2012/0044067 A2) in view of Albro et al. (U.S. Patent App. Pub. No. US 2009/0106051 A1, hereinafter referred to as "Albro") and Kenet (U.S. Patent No. 5,309,146).
Regarding (currently amended) claim 1, Crum teaches a patient treatment status notification system in a healthcare facility with multiple examination rooms, comprising: 
a first electronic visual status indicator comprising a first multicolor light emitting diode (LED) configured for installation outside of a first examination room (Crum: ¶ 0037, i.e., “a unique LED light tower and keypad for visually presenting the status inside an exam room from outside each exam room…A full spectrum of controllable color segments represents room usage data”; ¶ 0054, i.e., “the purple light shown at the top right of the light tower sconce…a white light is shown…near the top right of the light tower sconce…a light bar of that color is displayed on the light tower”; ¶ 0057, i.e., “the top white light being on until the top yellow light is turned on”); 
a second electronic visual status indicator comprising a second multicolor light emitting diode (LED) configured for installation outside of the first examination room (Crum: ¶ 0037, i.e., “a unique LED light tower and keypad for visually presenting the status inside an exam room from outside each exam room…A full spectrum of controllable color segments represents room usage data”; ¶ 0054, i.e., “the purple light shown at the top right of the light tower sconce…a white light is shown…near the top right of the light tower sconce…a light bar of that color is displayed on the light tower”; ¶ 0057, i.e., “the top white light being on until the top yellow light is turned on”); 
an indicator control circuit configured to communicate with and control the first and second electronic visual status indicators of the first examination room (Crum: ¶ 0039, i.e., “light towers with configurable keypads and in-room controller to quietly and efficiently communicate locally and remotely the room status and patient progression”; ¶ 0044, i.e., “the resulting outputs are lights which are turned on physically at the light tower…outputs are controlled through a programmable logic controller”), wherein the indicator control circuit is configured to control the color emitted by the first multicolor LED and the color emitted by the second multicolor LED (Crum: ¶ 0054, i.e., “A colored button (red in FIG. 10) for the caregiver assigned to the patient also is depressed and a light bar of that color is displayed on the light tower”; ¶ 0058-0061); 
at least one manual input device for the first examination room configured to receive user input indicating a change in treatment status of a patient assigned to the first examination room (Crum: ¶ 0044, i.e., “room occupancy status, in the embodiment disclosed in FIGS. 1 through 14, is signaled by simply pressing well-labeled buttons on a keypad”); 
Yet, Crum does not explicitly teach, but Albro teaches, in the same field of endeavor, 
an electronic health record (EHR) controller configured for receiving and storing patient data for a plurality of patients in the healthcare facility, wherein the patient data comprises a patient treatment status associated with each of the multiple examination rooms (Albro: ¶ 0059, i.e., “an Electronic Health Record (EHR) server 156…store host data, such as EHR 160 related data”; ¶ 0067, i.e., “the MA/MT gathers and records health information from the patient at block 216 and when complete, closes any associated EHR forms at block 218, thereby changing the patient status in the application database”); and 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an EHR controller configured for receiving and storing patient data for a plurality of patients in the healthcare facility, as taught by Albro, within the system of Crum, with the motivation of “providing comprehensive, intuitive, patient focused, and user driven workflow tools” (Albro: ¶ 0003).
Yet, Crum and Albro do not explicitly teach, but Kenet teaches, in the same field of endeavor,
at least one occupancy sensor positioned in the first examination room and configured to detect occupancy in the first examination room (Kenet: column 7, lines 21-37, i.e., Examiner interprets the “on-off” button 88 in the room as the claimed occupancy sensor, which in the context of Crum, a person having ordinary skill in the art would have understood could be positioned in the first examination room; column 18, lines 31-38, i.e., “if a button 88, 92 or 96 is operated…then "presence” is set on”); 
a switch multiplexer (Kenet: figure 13, element 278, i.e., “MUX”; column 11, lines 9-17) configured to communicate with and receive the user input from the manual input device for the first examination room (Kenet: column 12, lines 1-3, i.e., “reed relay 340…provides an additional status input for the hotel staff”; column 13, lines 8-10, i.e., Examiner interprets the “inputs 292,296,294 of the MUX 278…connected to three magnetic reed relays 340,384,386” as including the claimed user input, which in the context of Crum, a person having ordinary skill in the art would have understood could be from the claimed manual input device) and to communicate with and receive an occupancy detection signal from the occupancy sensor in the first examination room (Kenet: column 13, lines 1-3, i.e., “input 290,288,286 of the MUX 278 are connected to the three push button switches 88,92,96”); 
a central control processor (Kenet: figure 12, element 210, “Micro-controller”; column 9, lines 50-52) coupled to the indicator control circuit (Kenet: column 11, lines 4-6, i.e., Examiner interprets “electronic and electrical devices in the room unit 80” as including the claimed indicator control circuit), the switch multiplexer (Kenet: column 12, lines 62-64, i.e., “the MCU 210 utilizes…one input pin 232 to interface with the MUX 278”), and the EHR controller (Kenet: column 11, lines 4-6, i.e., Examiner interprets “electronic and electrical devices in the room unit 80” as including the claimed EHR controller), wherein the central control processor is configured to (i) update the patient treatment status of the first examination room in the patient data stored by the EHR controller based at least on the user input from the manual input device and the occupancy detection signal (Kenet: column 18, line 20 – column 20, line 31, i.e., Examiner interprets the “determination of presence in a room” as the claimed update the patient treatment status of the first examination room because it is determined by multiple inputs (i.e., “if a button 88, 92 or 96 is operated…then "presence” is set on”), which in the context of Crum, a person having ordinary skill in the art would have understood could include the claimed user input from the manual input device), and (ii) change the color emitted by the first multicolor LED and the color emitted by the second multicolor LED based at least on the user input from the manual input device and the occupancy detection signal (Kenet: column 20, lines 42-43, i.e., “If there is a person in the room, the red LED 164 will flash”; column 22, lines 41-44, i.e., “If there is a request by the maid for the red/green LED (block 730), then (see block 732) the appropriate LED is turned on”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a occupancy sensor, switch multiplexer, and central control processor, as taught by Kenet, with the system of Crum and Albro, with the motivation for “the facility will be operated with greater efficiency, so that it can earn more money, create greater comfort and greater safety…and reduce administrative costs” (Kenet: column 2, lines 13-22).
Regarding (currently amended) claim 2, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1, wherein the central control processor is further configured to cause the first multicolor to LED to blink at a defined rate based at least on the user input from the manual input device and the occupancy detection signal (Kenet: column 20, lines 42-43, i.e., “a short time, e.g. two seconds. If there is a person in the room, the red LED 164 will flash for the same time”; column 21, lines 28-35, i.e., “If there is a light request…If there is no presence, the green LED 166 is lit steadily (no flash) for three seconds”).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 3, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1, wherein the central control processor is configured to cause the first electronic visual status indicator of the first examination room to emit color light associated with the treatment status of the patient assigned to the first examination room as indicated in the patient data (Crum: ¶ 0054, i.e., “whenever a room is reserved, the purple light shown at the top right of the light tower sconce is turned on…when the patient is placed in the room at 42 in FIG. 2, the white light button (FIG. 10) is turned on and a white light is shown at two places, near the top right of the light tower sconce”), and cause the second electronic visual status indicator of the first examination room is to emit color light associated with a primary healthcare provider for the patient assigned to the first examination room as indicated in the patient data (Crum: ¶ 0039, i.e., “assigning specific lights and light combinations to specific caregivers”; ¶ 0054, i.e., “a colored button (red in FIG. 10) for the caregiver assigned to the patient also is depressed and a light bar of that color is displayed on the light tower”; ¶ 0056).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 5, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1, further comprising: 
a door sensor for the first examination room configured to detect opening and closing of a door of the first examination room (Kenet: column 7, lines 43-51), wherein 
the switch multiplexer is configured to communicate with and receive door detection signal from the door sensor for the first examination room (Kenet: figure 13, “MUX” 278 receives input from 280; figure 14, i.e., “Driver board” 280 receives input from “Door switch” at 542) and the central control processor is further configured to (i) update the patient treatment status of the first examination room in the patient data stored by the EHR controller at least based on the door detection signal from the first examination room, the user input from the manual input device, and the occupancy detection signal (Kenet: column 18, line 20 – column 20, line 31, i.e., Examiner interprets the “determination of presence in a room” as the claimed update the patient treatment status of the first examination room because it is determined by multiple inputs including “whether or not the door is closed (determined by the door switch 110)”), and (ii) change the color emitted by the first multicolor LED and the color emitted by the second multicolor LED based at least on the door detection signal, the user input from the manual input device, and the occupancy detection signal (Kenet: column 20, lines 42-43, i.e., “If there is a person in the room, the red LED 164 will flash”; column 22, lines 41-44, i.e., “If there is a request by the maid for the red/green LED (block 730), then (see block 732) the appropriate LED is turned on”).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 6, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1, further comprising: 
(Albro: figure 1, i.e., computer 100 communicates with EHR controller 156; ¶ 0050-0051; ¶ 0067, i.e., “the MA/MT gathers and records health information from the patient at block 216 and when complete, closes any associated EHR forms at block 218, thereby changing the patient status in the application database”).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 7, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 6, wherein: 
the central control processor is configured to, in response to the computing device in the first examination room accessing patient data stored in the EHR controller for a patient associated with a primary healthcare provider, cause the second multicolor LED of the first examination room to emit light of a color associated with the primary healthcare provider for the patient assigned to the first examination room (Crum: ¶ 0039, i.e., “assigning specific lights and light combinations to specific caregivers”; ¶ 0044, i.e., Examiner interprets the “inputs…received…from a connected PC (Personal Computer)” as originating from the claimed computing device in the first examination room, in the context of Albro, because “The resulting outputs are lights which are turned on physically at the light tower”; ¶ 0054, i.e., “a colored button (red in FIG. 10) for the caregiver assigned to the patient also is depressed and a light bar of that color is displayed on the light tower”; ¶ 0056).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 8, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1 wherein: 
the patient data stored by the EHR controller comprises data indicating treatment start time, treatment duration, patient wait time, and delay for each patient (Albro: figure 4, i.e., heading banner 270 includes “11:30AM” as appointment data; ¶ 0075, i.e., “the detail area 269 includes a heading banner 270 with…appointment data….Any change recorded in this detail area 269 will automatically update the Practice Management System and/or EHR (FIG. 1 156) when a "Check In" button 262 is clicked”; ¶ 0077, i.e., “the "Cancellation" button 264 is used by the Receptionist whenever the patient visit is not kept. When clicked, the visit status is changed in the Practice Management System and/or EHR”).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 9, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 6, wherein: 
the central control processor is configured to trigger a push notification by the EHR controller in response to updating the patient treatment status in patient data associated with the first examination room, wherein the push notification includes patient data associated with the first examination room and a patient present in the first examination room (Albro: figure 3, element 224, i.e., “Patient image appears on Provider interface, showing room number”; ¶ 0068, i.e., “the patient image (as appears in FIG. 4 258 and 268) can automatically appear on an interface of a clinical staff person responsible for continuing the next aspect of the patient encounter”).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 10, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 6, wherein: 
the central control processor is configured to, in response to the computing device in the first examination room accessing patient data stored in the EHR controller for a patient present in the first examination room, cause the first multicolor LED of the first examination room to emit light of a color associated with the patient treatment status of the patient assigned to the first examination room (Crum: ¶ 0039, i.e., “assigning specific lights and light combinations to specific caregivers”; ¶ 0044, i.e., Examiner interprets the “inputs…received…from a connected PC (Personal Computer)” as originating from the claimed computing device in the first examination room, in the context of Albro, because “The resulting outputs are lights which are turned on physically at the light tower”; ¶ 0054, i.e., “whenever a room is reserved, the purple light shown at the top right of the light tower sconce is turned on…when the patient is placed in the room at 42 in FIG. 2, the white light button (FIG. 10) is turned on and a white light is shown at two places, near the top right of the light tower sconce”).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 11, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1, wherein: 
the central control processor is configured to cause the first multicolor LED of the first examination room to blink at a first rate to when the patient data stored in the EHR controller indicates that the patient in the first examination room is currently waiting for a healthcare provider (Crum: ¶ 0055, i.e., “the top white light on the light tower flashes to indicate that the patient has been left alone in the room for more that the maximum time desired by the facility”).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 14, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1, wherein the central control processor is configured to cause the first in multicolor LED of the first examination room to emit light of a color associated with the treatment status of the patient assigned to the first examination room in response to the manual input device receiving a user input (Crum: ¶ 0053, i.e., “the white light button shown at the top of the button panel in FIG. 8 is depressed, whether outside the room or at the monitor station 26, and the purple light is turned off automatically”).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 15, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1, further comprising: 
a medical emergency input device in the first examination room, wherein the medical emergency input device is configured to generate a medical emergency signal when activated by a user (Crum: ¶ 0018; ¶ 0050, i.e., “Room C118A has a pull-cord alarm indicating a patient needs immediate help from a caregiver”).

Regarding (currently amended) claim 16, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 15, wherein: 
the central control processor is configured to change the color and blinking rate of the first and/or second multicolor LEDs in response to receiving the medical emergency signal (Crum: ¶ 0014, i.e., “the predetermined plurality of status values includes at least one status value selected from the set including…pull cord"; ¶ 0015, i.e., “the display has a plurality of lights, respective ones of the lights corresponding to respective ones of the room status values”).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 17, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1, wherein: 
the EHR controller comprises a network server (Albro: ¶ 0059, i.e., “an Electronic Health Record (EHR) server 156”).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 19, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1, further comprising: a central display system in communication with the EHR controller (Albro: figure 1, i.e., computer 100, which communicates with EHR controller 156, includes “Monitor” 142; ¶ 0056) and configured to display the treatment status of the first examination room and the identity of the primary healthcare provider of the patient assigned to the first examination room (Albro: figure 12, i.e., interface includes status of the patients and the assigned Provider; ¶ 0097-0098).
The obviousness of combining the teachings of Crum, Albro, and Kenet are discussed in the rejection of claim 1, and incorporated herein.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crum (U.S. Patent App. Pub. No. US 2012/0044067 A2) in view of Albro et al. (U.S. Patent App. Pub. No. US 2009/0106051 A1, , as applied to claims 1-3, 5-11, 14-17, 19 above, and further in view of Brumfield (U.S. Patent App. Pub. No. US 2007/0043822 A1). 
Regarding (currently amended) claim 12, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 11.
Yet, Crum, Albro, and Kenet do not explicitly teach, but Brumfield teaches, in the same field of endeavor, wherein: 
the central control processor is configured to determine, based on the patient data stored in the EHR controller for a plurality of patients, which of those patients has waited the longest time, and if the patient in the first examination room is determined to have the longest waiting time among the plurality of patients, cause the first multicolor LED to blink at a second rate, wherein the second rate is higher than the first rate (Brumfield: ¶ 0042, i.e., “using a length of wait for reply option, the IM chat session with an initial priority of 3 has been waiting for a reply longer than a specified wait length while the IM chat session with an initial priority of 2 has not been waiting for a reply longer than a specified wait length…the IM chat session with the initial priority of 3 is assigned the fastest flash speed”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the first multicolor LED to blink at a second rate higher than the first rate for patients determined to have the longest waiting time, as taught by Brumfield, with the system of Crum, Albro, and Kenet, with the motivation to “prioritize…sessions requiring responses” (Brumfield: ¶ 0045).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crum (U.S. Patent App. Pub. No. US 2012/0044067 A2) in view of Albro et al. (U.S. Patent App. Pub. No. US 2009/0106051 A1, hereinafter referred to as "Albro") and Kenet (U.S. Patent No. 5,309,146), as applied to claims 1-3, 5-11, 14-17, 19 above, and further in view of Wagner et al. (U.S. Patent App. Pub. No. US 2002/0053969 A1, hereinafter referred to as "Wagner"). 
Regarding (currently amended) claim 13, Crum, Albro, and Kenet teach the patient treatment status notification system of claim 1.
Yet, Crum, Albro, and Kenet do not explicitly teach, but Wagner teaches, in the same field of endeavor, wherein 
(Wagner: ¶ 0026, i.e., “switch 12 may be…A rotary switch…the guest switches switch 12 to the appropriate position 22 or 24 from the "off" position 20”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a rotary pushbutton, as taught by Wagner, with the system of Crum, Albro, and Kenet, with the motivation to “[allow] a…guest to indicate various messages to…staff and others without leaving the guest's…room or opening the…room door” (Wagner: ¶ 0022).
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 04/19/2021.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, “the subject matter of the pending claims does not fall within the grouping of certain methods of organizing human activity or any of its corresponding subgroupings,” “Claims 1-3, 5-17, and 19 are directed to a practical application and technical advancement for sensor-based monitoring of patient status in a healthcare facility, automated updating of patient data, and automated illumination and control of multicolor LEDs based on the updated patient data. Thus, the pending claims integrate any alleged abstract idea into a practical application and recite significantly more than the abstract idea.”
Regarding the 103 rejections, the cited prior art references do not teach the amended claim limitations.
In response to Applicant’s argument that (a) regarding the 101 rejections, “the subject matter of the pending claims does not fall within the grouping of certain methods of organizing human activity or any of its corresponding subgroupings,” “Claims 1-3, 5-17, and 19 are directed to a practical application and technical advancement for sensor-based monitoring of patient status in a healthcare facility, automated updating of patient data, and automated illumination and control of multicolor LEDs based on the updated patient data. Thus, the pending claims integrate any alleged abstract idea into a practical application and recite significantly more than the abstract idea”:
It is respectfully submitted that Applicant’s arguments have been fully considered and are persuasive. The combination of the structural elements integrates the judicial exception into a practical application. The 101 rejections of claims 1-3, 5-17, 19 has been withdrawn. 
In response to Applicant’s argument that (b) regarding the 103 rejections, the cited prior art references do not teach the amended claim limitations:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626